Citation Nr: 1108162	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-08 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to an evaluation in excess of 10 percent prior to October 30, 2010 and in excess of 20 percent since October 30, 2010 for residuals of left ankle fracture with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1953 to September 1956.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2010.  This matter was originally on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire appeal period, the Veteran's service-connected residuals of fracture of left ankle with traumatic arthritis have been manifested by marked limited ankle motion; it has not been manifested by ankylosis.
  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for service-connected residuals of fracture of left ankle with traumatic arthritis have been met prior to October 30, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5271 (2010).

2.  The criteria for an evaluation in excess of 20 percent for service-connected residuals of fracture of left ankle with traumatic arthritis have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's October 2010 Remand, the Appeals Management Center (AMC) scheduled a VA examination to ascertain the severity of the Veteran's service-connected left ankle disability and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in May 2007 and October 2010 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  In addition, both letters specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private treatment records that wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in September 2007 and October 2010.  38 C.F.R. § 3.159(c)(4).  The October 2010 VA examiner addressed the severity of the Veteran's left ankle disability in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The October 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran's residuals of left ankle fracture with traumatic arthritis, has been rated as 10 percent disabling prior to October 30, 2010 and as 20 percent disabling since October 30, 2010 pursuant to Diagnostic Codes 5299-5271.  When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  Therefore, the appellant's service-connected residuals of fracture of left ankle with traumatic arthritis are rated according to the analogous condition of limited ankle motion under Diagnostic Code 5271.
  
Diagnostic Code 5271 provides a 10 percent evaluation for moderate limited motion of ankle, and a 20 percent evaluation for marked limited motion of the ankle.  The normal range of motion for an ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees. 38 C.F.R. § 4.71, Plate II.  A higher evaluation is only warranted when there is ankylosis of the ankle.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.

The Board has reviewed all the medical evidence since April 27, 2006 pertaining to the Veteran's service-connected left ankle disability.

The Veteran underwent VA examination in September 2007.  The Veteran reported pain in the left ankle along with stiffness, swelling and instability made worse with prolonged walking, standing, and going up and down stairs.  The Veteran also reported using Tramadol 50 mg four times a day for pain which takes the edge off and that weather changes, especially cold and damp weather, made his pain worse. 

Physical examination demonstrated tenderness over the lateral malleolus and over the dorsal aspect of the foot.  There was warmth but no instability.  Dorsiflexion was to zero degrees and plantar flexion was to 30 degrees.  Range of motion was done actively and passively and against resistance which did increase the pain.  There were no bony deformities noted.  The Veteran had difficulties rising on his heels and toes which did increase the pain of the left ankle.  After five repetitions of dorsiflexion and plantar, the Veteran demonstrated the same range of motion but there was increased pain and fatigue noted.  The Veteran denied periods of flare-ups.  X-rays of the left ankle in May 2007 showed degenerative arthritic changes.  Diagnosis was residuals of fracture of the left ankle with traumatic arthritis.

A letter from Dr. Packer dated August 4, 2008, indicated that he reviewed the Veteran's medical records with regard to his ankle pain, that a left ankle x-ray on June 24, 2008 showed cortical irregularity and marginal osteophyte formation along the left medial malleolus of the ankle consistent with degenerative arthritis.

The Veteran underwent VA examination in October 2010.  The Veteran reported chronic pain, weakness, swelling, stiffness, and instability and that pain was made worse with prolonged walking, standing, and going up and down stairs.  The Veteran also reported that weather changes, especially cold and damp weather, made his symptoms worse.  The Veteran reported taking Motrin over-the-counter for pain, which was noted to help and that he wore a left ankle brace.

Physical examination demonstrated some tenderness over the lateral malleolus but no warmth, swelling, or instability.  Dorsiflexion was from zero to 5 degrees with pain through the range of motion and plantar flexion was from zero to 10 degrees without pain and from 10 to 30 degrees with pain.  Range of motion was done actively, passively, and against resistance.  After five repetitions of dorsiflexion and plantar flexion, there was no change in weakness, fatigability, and incoordination; there was increased pain.  X-ray done on July 23, 2010 of the left ankle was normal.  Diagnosis was residuals of fractured left ankle with decreased range of motion.

The Board finds that the Veteran's range of motion was worse at the September 2007 VA examination than at the October 2010 VA examination.  In September 2007, the Veteran basically could not dorsiflex his ankle and had a 15 degree loss of plantar flexion.  However, in October 2010, there was a loss of 15 degrees in both dorsiflexion and plantar flexion.  Thus, the Board finds the Veteran's limitation of motion to be marked during the entire appeal period.  Thus, the evidence of record supports the assignment of an evaluation of 20 percent prior to October 30, 2010.  

However, the evidence of record does not support the assignment of an evaluation in excess of 20 percent at any time during the appeal period for the Veteran's service-connected left ankle disability.  Since the Veteran is already in receipt of the maximum 20 percent rating, an increase is not available under Diagnostic Code 5271.  The Board notes that the only other Diagnostic Code pertaining to ankle disability which provides for a disability evaluation higher than 20 percent is Diagnostic Code 5270 for ankylosis of the ankle.  However, there is no objective evidence of ankylosis in the medical records.  Accordingly, that diagnostic code may not serve as the basis for an increased rating.

Consideration has also been given to whether an increased evaluation is warranted for the Veteran's service-connected left ankle disability on the basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 204.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca, 8 Vet. App. at 206.

The Board acknowledges the Veteran's complaints of chronic pain, weakness, swelling, stiffness, and instability.  However, the evidence of record does not demonstrate that considering the Veteran's complaints, the left ankle disability reaches the severity of ankylosis. 

Accordingly, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for residuals of fracture of the left ankle with traumatic arthritis.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected left ankle disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 



ORDER

Entitlement to an evaluation of 20 percent for residuals of left ankle fracture with traumatic arthritis prior to October 30, 2010 is granted.

Entitlement to an evaluation in excess of 20 percent for residuals of left ankle fracture with traumatic arthritis is denied.


REMAND

The Board notes that the issue of entitlement to service connection for a bilateral knee disability "on a direct basis" was remanded for additional development in October 2010.  The Board directed that the AMC undertake development of the VCAA and to readjudicate the issue of entitlement to service connection for bilateral knee disability on a secondary service-connection basis.  In October 2010, the AMC issued a VCAA letter which advised the Veteran of the evidence necessary to substantiate the claim for secondary service connection.  However, the AMC did not readjudicate the claim on a secondary service connection basis.  Thus, unfortunately, the issue must be remanded for this action.

Prior to readjudication, however, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran's bilateral knee disability as caused by or aggravated by service-connected disability.  38 C.F.R. § 3.159(c)(4).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).   In Allen, the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999, hereafter "the Court") held that the term "disability", as used in 38 U.S.C.A. § 1110, refers to impairment of earning capacity and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, shall be service-connected.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's nonservice-connected disorder is proximately due to or the result of a service-connected disability, such Veteran shall be compensated for the degree of disability, but only that degree over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to require that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.   See 71 Fed. Reg. 52744 (2006). 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current knee disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current knee diagnoses and provide an opinion as to whether it is at least as likely as not that such knee disorder is related to active service or is caused by or aggravated by service-connected left ankle disability.  If aggravation is found, the examiner is asked to determine the degree of disability over and above the degree of disability existing prior to the aggravation.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


